Judgment of the County Court of Richmond County, convicting the defendant of the crime of violating section 1053-a of the Penal Law (criminal negligence in the operation of a vehicle resulting in death), reversed on the law, the indictment dismissed on the law, and bail exonerated. The guilt of the defendant was not proved beyond a reasonable doubt. The circumstantial evidence was sufficient to enable the jury to find that defendant proceeded along Walker Street at an excessive rate of speed and that before and after striking the decedent his car was zigzagging on that road. There is no proof, however, of the manner of the happening of the accident, save the testimony of a witness who was accompanying decedent. This witness, it is obvious, was intoxicated at the time. Even if his testimony be accredited, it would appear therefrom that at a dark spot along a macadam road, adjacent to which there were no sidewalks, he and decedent advanced to the edge of the macadam as the automobile came toward them and that the automobile went one foot off the macadam as of the time of the accident. The version of defendant as to temporary loss of lights on his automobile at about this time is corroborated to some extent by the witnesses for the People. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.